Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 1 line 21: “the first time slot” lacks antecedent basis.
b)  Claim 7 line 17: “the second time slot” lacks antecedent basis.
c)  Claim 11 line 14: “the first time slot” lacks antecedent basis.
d)  Claim 17 line 13: “the second time slot” lacks antecedent basis.

Allowable Subject Matter
Claims 1-20 are allowed (pending 35 U.S.C. 112(b) rejections above).
The following is an examiner’s statement of reasons for allowance  (pending 35 U.S.C. 112(b) rejections above): 

Independent claims 1 and 11:
U.S. Publication No. 20180317259 to Islam et al disclose a WTRU configured to perform receiver assisted channel access …, the WTRU comprising:
A transceiver (transceiver 1035).
A processor (processor 1020), wherein:
…
…
…
The transceiver is configured to … monitor the channel for a first RTS signal in the first time slot set.  Wireless node 205-c and wireless node 205-d performs an LBT procedure. Wireless node 205-d transmits to wireless node 205-c a RTS message, which can be a in a time slot (Section 0042). 
On a condition that the transceiver receives the first RTS signal:
The transceiver is configured to perform a first LBT on the channel.
The transceiver is configured to, on a condition that the first LBT is successful, transmit a first CTS on the channel and access the channel in the first time slot for uplink or downlink communications.  If wireless node 205-c successfully receives the RTS message, wireless node 205-c, in response, transmits a CTS message to wireless node 205-d and then the channel can be used for uplink or downlink communications.  Islam et al do not specifically disclose the claimed “On a condition that the transceiver receives the first RTS signal: the transceiver is configured to perform a first LBT on the channel; the transceiver is configured to, on a condition that the first LBT is successful, transmit a first CTS on the channel and access the channel in the first time slot for uplink or downlink communications.”.  However, wireless node 205-d performs LBT to determine whether or not the channel is available only upon receiving a RTS, since upon receiving a RTS, wireless node 205-d knows that another wireless node is requesting that wireless node 205-d determine whether or not the channel is available.  Also: wireless node 205-d must perform LBT on the channel to determine whether or not to transmit a CTS since wireless node 205-d performs LBT to ensure that the channel is available; if the channel is available, wireless node 205-d transmits a CTS and if the channel is not available, wireless node 205-d does not transmit a CTS.   Refer to Sections 0023-0143.
…
Islam et al do not disclose a WTRU configured to perform receiver assisted channel access during a COT, the WTRU comprising: …
U.S. Publication No. 20160227571 to Baek et al disclose in Sections 0174 and 0207 wherein a LBT procedure including transmission and reception of RTS and CTS messages are done during a COT.
Islam et al also do not disclose the processor is configured to determine that the WTRU is a member of a first group.
U.S. Patent No. 6405050 to Amirijoo et al discloses in Figure 3 and Column 5 line 66 to Column 6 line 9 wherein a mobile station determines whether or not the mobile station is a member of a group.
Islam et al also do not disclose the transceiver is configured to receive a first preamble in a first time slot set of the COT.
U.S. Publication No. 20200163128 to Pang et al disclose in Figures 4-5 wherein a preamble can be transmitted in any time slot within a channel occupancy time, which can include the claimed “first time slot”.  
Islam et al also do not disclose the processor is configured to determine a group associated with the first time slot set based on the first preamble.
U.S. Publication No. 20140301330 to Lee et al disclose in Figure 15 and Section 0133 wherein a UE receives a preamble from BS and then UE determines a group associated with the preamble.

However, none of the prior art disclose the limitations “… the transceiver is configured to, on a condition that the group associated with the first time slot set is the first group, monitor the channel for a first RTS signal in the first time slot set; … ; and the transceiver is configured, on a condition that the first LBT is unsuccessful, to monitor the channel for another preamble in a subsequent time slot set in the COT.”, and can be logically combined with Islam et al, Baek et al, Amirijoo et al, Pang et al, and Lee et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190182866 to Li et al disclose in Figures 1-13 wherein in a LBT procedure, UE receives a RTS message and then waits for a CTS message before performing communication on the channel.  Refer to Columns 0036-0109.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
May 11, 2022